165 Ga. App. 709 (1983)
302 S.E.2d 610
DAVIS
v.
THE STATE.
65659.
Court of Appeals of Georgia.
Decided March 9, 1983.
William H. Hedrick, for appellant.
Hobart M. Hind, District Attorney, Britt R. Priddy, Assistant District Attorney, for appellee.
BANKE, Judge.
On October 7, 1981, appellant was sentenced to ten years' probation for theft by receiving stolen property. On August 23, 1982, he was arrested and charged with the burglary of a fencing material store. Following a hearing on October 6, 1982, the trial judge found that appellant had participated in the burglary and revoked five years of his probation.
One witness testified that at approximately 1:00 a. m. on August 22, 1982, as he headed home from work, he noticed a pickup truck, laden with chainlink fencing, pull out from the store's lot. The witness pursued the truck, pulled up beside it at a traffic light, and confronted its three occupants about the fencing. He testified that he saw appellant well enough to identify him when appellant stuck his head out the passenger window. Other testimony at the hearing revealed that 26 rolls of fencing were stolen from the store on the night in question and that the appellant's brother owned the truck identified by the witness. Held:
Only slight evidence is necessary to support a finding of a *710 violation of probation. State v. Brinson, 248 Ga. 380 (283 SE2d 463) (1981); Davis v. State, 161 Ga. App. 35 (289 SE2d 286) (1982). The evidence in this case certainly satisfies that standard.
Judgment affirmed. Deen, P. J., and Carley, J., concur.